Citation Nr: 1545539	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2012, a hearing was held before a Veterans Law Judge (VLJ).  The VLJ who presided at this hearing has since retired from the Board, and the Veteran was informed in a September 2015 letter of his right to present testimony at another hearing before a VLJ.  The Veteran failed to respond within 30 days and the Board will assume he does not wish to appear at another hearing.  The Board will proceed accordingly.        

In November 2014, the Board denied entitlement to service connection for left and right knee disabilities.  Pursuant to an August 2015 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran appealed the Board's denial of service connection for left and right knee disabilities.  He contended that he received treatment for his knee disability in approximately 1997 from the VA medical center (VAMC) in Columbia, South Carolina.  See March 2012 transcript.  The JMR stated that the earliest record from the Columbia, South Carolina VAMC is dated 2010 and that the claims file does not contain any indication that VA requested potentially outstanding evidence dated prior to August 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file treatment records from the Columbia, South Carolina VAMC specifically related to the Veteran's knee disabilities dated prior to August 2010, to specifically include pertinent records dated in approximately 1997.  Pertinent VA treatment records dated since November 2014 should be associated with the claims file as well.  Include documentation of the unavailability of any such records in the claims file.      

2.  After taking the above development, and any additional development as may become indicated upon review of the records obtained, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




